UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G UNDER THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 1)* MHI Hospitality Corporation Name of Issuer Common Stock (Title of Class of Securities) 55302L102 (CUSIP Number) December 31, 2009 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ _ ] Rule 13d-1(b) [ X ] Rule 13d-1(c) [ _ ] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the notes). SCHEDULE 13G CUSIP No.: 55302L102 Page2 of6 Pages 1 NAMES OF REPORTING PERSONS: Zayma Realty Holdings Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: Canada NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 540,902 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 540,902 9 AGGREGATE AMOUNT BENEFICALLY OWNED BY EACH REPORTING PERSON: 540,902 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 7.77% 12 TYPE OF REPORTING PERSON: CO SCHEDULE 13G CUSIP No.: 55302L102 Page3of6 Pages 1 NAMES OF REPORTING PERSONS: Amin S. Visram 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: United States and Canada (dual citizen) NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 540,902 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 540,902 9 AGGREGATE AMOUNT BENEFICALLY OWNED BY EACH REPORTING PERSON: 540,902 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 7.77% 12 TYPE OF REPORTING PERSON: HC, IN SCHEDULE 13G CUSIP No.: 55302L102 Page4of6 Pages ITEM 1(a) NAME OF ISSUER: MHI Hospitality Corporation ITEM 1(b) ADDRESS OF ISSUER’S PRINICIPAL EXECUTIVE OFFICES: 4801 Courthouse Street, Suite 201 Williamsburg, Virginia 23188 ITEM 2(a) NAME OF PERSON FILING: This statement is filed by: ((i) Zayma Realty Holdings Inc. (ii)Amin S. Visram The foregoing persons are hereinafter sometimes referred to collectively as the “Reporting Persons.” ITEM 2(b) ADDRESS OF PRINCIPAL BUSINESS OFFICE OR, IF NONE, RESIDENCE: The address of the principal business office of each of the Reporting Persons is 55 King Street West, Suite 801 Kitchener, ON N2G 4W1 Canada ITEM 2(c) CITIZENSHIP: (i) Zayma Realty Holdings Inc. is a corporation organized under the laws of Ontario, Canada. (ii) Amin S. Visram is an individual having dual citizenship in the United States and Canada. ITEM 2(d) TITLE OF CLASS OF SECURITIES:Common Stock ITEM 2(e) CUSIP NUMBER:55302L102 ITEM 3 IF THIS STATEMENT IS FILED PURSUANT TO §§ 240.13d-1(b) OR 240.13d-2(b) OR (c), CHECK WHETHER THE FILING PERSON IS: Not Applicable. ITEM 4 OWNERSHIP: (i)For Zayma Realty Holdings Inc.: (a)Amount beneficially owned:540,902 (b) Percent of class: 7.77% (c) Number of shares as to which the person has: (i) Sole power to vote or direct the vote: 0 SCHEDULE 13G CUSIP No.: 55302L102 Page5of6 Pages (ii)Shared power to vote or direct the vote:540,902 (iii)Sole power to dispose or direct the disposition of:0 (iv)Shared power to dispose or direct the disposition of:540,902 (ii)For Amin S. Visram: (a)Amount beneficially owned:540,902 (b)Percent of class:7.77% (c)Number of shares as to which the person has: (i)Sole power to vote or direct the vote:0 (ii)Shared power to vote or direct the vote:540,902 (iii)Sole power to dispose or direct the disposition of:0 (iv)Shared power to dispose or direct the disposition of:540,902 ITEM 5 OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS. Not Applicable. ITEM 6 OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON. Not Applicable. ITEM 7 IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICH ACQUIRED THE SECURITY BEING REPORTED ON BY THE PARENT HOLDING COMPANY OR CONTROL PERSON. All of the shares of Common Stock reported herein as being held by the Reporting Persons are directly held by Zayma Realty Holdings Inc.Amin S. Visram is the controlling shareholder, Executive Vice President and Secretary of Zayma Realty Holdings Inc.Mr. Visram disclaims beneficial ownership in the Common Stock held by Zayma Realty Holdings Inc. except to the extent of his pecuniary interest therein. ITEM 8 IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF THE GROUP. Not Applicable. ITEM 9 NOTICE OF DISSOLUTION OF GROUP. Not Applicable. ITEM 10 CERTIFICATIONS. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SCHEDULE 13G CUSIP No.: 55302L102 Page6of6 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February 8, 2010 ZAYMA REALTY HOLDINGS INC. By: /s/ Amin S. Visram Name:Amin S. Visram Title:Executive Vice President and Secretary /s/ Amin S. Visram Amin S. Visram EXHIBIT INDEX Exhibit Number Exhibit 1. Joint Filing Agreement, dated February 23, 2009, by and among the Reporting Persons (incorporated by reference to the Schedule 13G filed by the Reporting Persons with the Securities and Exchange Commission on February 24, 2009).(Registration No. 005-80544).
